 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTONINA R. GAGLIANO,                                Case No.: 16-cv-02299-AJB-AGS
12                                       Plaintiff,
                                                          ORDER:
13   v.
     RAYMOND E. MABUS, Jr., Secretary                     (1) GRANTING DEFENDANT’S
14
     Department of the Navy, Agency,                      PARTIAL MOTION FOR
15                                                        SUMMARY JUDGMENT; AND
                                    Defendant.
16
                                                          (2) DIRECTING THE CLERK OF
17                                                        COURT TO CLOSE THIS CASE
18
                                                          (Doc. No. 78)
19
20         Presently before the Court is Defendant Richard V. Spencer’s motion for partial
21   summary judgment. (Doc. No. 78.) Plaintiff Antonia R. Gagliano opposes the motion.
22   (Doc. No. 85.) On May 9, 2019, the Court held a hearing on the motion. (Doc. No. 95.) At
23   the hearing, the Court granted the motion with a written order to follow. (Id.) For the
24   reasons set forth more clearly below, the Court GRANTS Defendant’s motion for partial
25   summary judgment.
26                                  I.       BACKGROUND
27         Plaintiff filed an employment discrimination suit on the basis of gender. (See
28   generally Doc. No. 1.) Plaintiff alleges that while she was an employee of NAVFAC SW,
                                                      1

                                                                               16-cv-02299-AJB-AGS
 1   she was discriminated against on the basis of her gender when NAVFAC SW failed to
 2   properly classify her past position description. (Id. at 2.) She further alleges that the failure
 3   to properly classify her position created a hostile work environment. (Id.)
 4           Plaintiff worked at NAVFAC SW as a contract specialist during the 1990’s. (Doc.
 5   No. 78-1 Ex. B Gagliano Depo at 57:2–22.) In 2007, Plaintiff returned to NAVFAC SW
 6   as a contract specialist. (Id. at 58:17–24.) In 2009, Plaintiff left to work at a different
 7   government agency. (Id. at 59:16–21, 60:24–61:3.) In 2010, Plaintiff again returned to
 8   NAVFAC SW as a supervisory contract specialist, which is a wage grade of GS-13. (Id. at
 9   61:9–11.) In 2014, Plaintiff then accepted a promotion at the NAVFAC Naval Facilities
10   Institute, which was a wage grade of GS-14. (Id. at 63:25–64:4.)
11           Plaintiff alleges that NAVFAC SW’s arbitrary education requirements have acted as
12   a bar to the promotion of women overall. (Doc. No. 1 at 2.) NAVFAC SW requires that
13   the employee possess an engineering degree for certain upper management level jobs. (Id.)
14   Plaintiff alleges that since engineers are predominately male that this creates a
15   predominately male upper management. (Id.) “[A] ‘Good old boy’ network of male
16   management numbers has arisen and become self sustaining, because predominately males
17   are gaining entry at senior level positions.” (Id.) Accordingly, Plaintiff alleges that the
18   requirement of an engineering degree acts as a bar to the promotion of women to these
19   upper level management positions. (Id.)
20           On December 24, 2018, Plaintiff, then pro se, de-designated her statistical expert.
21   (Doc. No. 78-1 at 4, Ex. J.) This was three days before Defendant was scheduled to depose
22   Plaintiff’s expert. (Id., Ex. K.) Neither Plaintiff nor her expert appeared for the deposition.
23   (Id.)
24           On February 1, 2019, the Court granted Defendant’s motion for partial summary
25   judgment regarding Plaintiff’s disparate treatment claim. (Doc. No. 77.) On that same day,
26   Defendant filed this instant motion for partial summary judgment regarding Plaintiff’s
27   disparate impact claims. (Doc. No. 78.) On February 27, 2019, Plaintiff, now having
28   obtained counsel, filed a motion for leave to re-designate her statistical analysis expert.
                                                     2

                                                                                   16-cv-02299-AJB-AGS
 1   (Doc. No. 83.) On April 11, 2019, Magistrate Judge Andrew G. Schopler denied Plaintiff’s
 2   motion for leave to re-designate her statistical analysis expert. (Doc. No. 91.) No appeal
 3   of that decision to the district court was filed.
 4                                      II.     LEGAL STANDARD
 5         Summary judgment is appropriate under Federal Rule of Civil Procedure 56 if the
 6   moving party demonstrates the absence of a genuine issue of material fact and entitlement
 7   to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A fact
 8   is material when, under the governing substantive law, it could affect the outcome of the
 9   case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine if a
10   reasonable jury could return a verdict for the nonmoving party. Id.
11         A party seeking summary judgment bears the initial burden of establishing the
12   absence of a genuine issue of material fact. Celotex Corp., 477 U.S. at 323. The moving
13   party can satisfy this burden in two ways: (1) by presenting evidence that negates an
14   essential element of the nonmoving party’s case; or (2) by demonstrating the nonmoving
15   party failed to establish an essential element of the nonmoving party’s case on which the
16   nonmoving party bears the burden of proving at trial. Id. at 322–23. “Disputes over
17   irrelevant or unnecessary facts will not preclude a grant of summary judgment.” T.W. Elec.
18   Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).
19         Once the moving party establishes the absence of a genuine issue of material fact,
20   the burden shifts to the nonmoving party to set forth facts showing a genuine issue of a
21   disputed fact remains. Celotex Corp., 477 U.S. at 330. When ruling on a summary
22   judgment motion, a court must view all inferences drawn from the underlying facts in the
23   light most favorable to the nonmoving party. Matsushita Elec. Indus. Co. Ltd. v. Zenith
24   Radio Corp., 475 U.S. 574, 587 (1986).
25                                       III.   DISCUSSION
26         Title VII prohibits policies or practices that are neutral on their face but have a
27   disproportionally adverse impact on minorities. 42 U.S.C. § 2000e-2(k); see Ricci v.
28   DeStefano, 557 U.S. 557, 583 (2009). To establish a prima facie case of disparate impact
                                                    3

                                                                              16-cv-02299-AJB-AGS
 1   the plaintiff must prove causation. Watson v. Fort Worth Bank and Trust, 487 U.S. 977,
 2   994. To establish causation, “the plaintiff must offer statistical evidence of a kind and
 3   degree sufficient to show that the practice in question has caused the exclusion of
 4   applicants for jobs or promotions because of their membership in a protected group.” Id.
 5   The Ninth Circuit has “recognized the necessity of statistical evidence in disparate impact
 6   cases.” Budnick v. Town of Carefree, 518 F.3d 1109, 1118 (9th Cir. 2008) (citing Pottenger
 7   v. Potlatch Corp., 329 F.3d 740, 749 (9th Cir. 2003)). Furthermore, “[a] plaintiff who fails
 8   to allege facts at the pleading stage or produce statistical evidence demonstrating a causal
 9   connection cannot make out a prima facie case of disparate impact.” Texas Dept. of
10   Housing and Cmty. Affairs v. Inclusive Communities Project, Inc., 135 S.Ct. 2507, 2523
11   (2015).
12         Plaintiff de-designated her statistics expert for her disparate impact claim on
13   December 24, 2018. (Doc. No. 78-1 at 4, Ex. J.) On February 1, 2019, Defendant filed the
14   instant motion for partial summary judgment asserting that Plaintiff could not as a matter
15   of law prove her disparate impact claim without statistical evidence. (See generally Doc.
16   No. 78-1.) Plaintiff, after obtaining counsel, then filed a motion to re-designate her expert
17   on February 27, 2019. (Doc. No. 83.) On April 11, 2019, Magistrate Judge Andrew G.
18   Schopler denied Plaintiff’s motion for leave to re-designate her statistical analysis expert.
19   (Doc. No. 91.) During the hearing on April 11, 2019, Plaintiff’s counsel admitted, “it’s the
20   motion for summary judgment that maybe makes clear that Ms. Gagliano needs a statistical
21   expert in order to prove her case. Without it, they believe they are entitled to summary
22   judgment. And once – as I – I agree with them. She needs this expert to prove her disparate
23   impact claims.” (Doc. No. 94 at 9:3–9.)
24         However, Plaintiff asserts in her opposition to Defendant’s partial motion for
25   summary judgment that even without her expert, she is able to prove her claim through
26   publicly available information. (Doc. No. 85 at 8–9.) Plaintiff alleges that the numbers
27   needed to do so can be found in spreadsheets provided by Defendant. (Id. at 9.) However,
28   Plaintiff failed to disclose the calculations she would be performing with this data during
                                                   4

                                                                                16-cv-02299-AJB-AGS
 1   discovery. (Id.) The lack of a statistics expert and statistical evidence is fatal to her
 2   disparate impact claims. Plaintiff simply has failed to establish a prima facie case of
 3   discrimination since, without statistical evidence, Plaintiff cannot prove causation.
 4           Accordingly, the Court finds that, as a matter of law, Plaintiff cannot establish a
 5   prima facie case of disparate impact. The Court previously found that, as a matter of law,
 6   Plaintiff could not establish a prima facie case of disparate treatment.
 7                                     IV.    CONCLUSION
 8           Based on the foregoing, the Court GRANTS Defendant’s motion for partial
 9   summary judgment. Accordingly, the Court DIRECTS the Clerk of Court to CLOSE this
10   case.
11
12   IT IS SO ORDERED.
13   Dated: July 23, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   5

                                                                                16-cv-02299-AJB-AGS
